DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 5, line 3, change “is” to --are--;
Claim 7, line 1, change “7” to --6--;
Claim 9, line 7, change “second” to --additional--;
Claim 12, line 3, change first recitation of “the” to --a--; and
Claim 14, line 3, change “a” to --the--.
(NOTE: The above changes correct minor informalities only.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, DE 100 18 332 (hereinafter “DE332”) represents the closest prior art of record and discloses a drive device (see figure 7) for driving an element (1), comprising:
a toothed belt drive with a toothed belt (30),
a frame element (8),
at least three elongate force drivers (see vertical pins, horizontal axle, column 4, lines 28-32) which are oriented parallel to a width B of the toothed belt and parallel to one another,
a toothed disc (24) with tooth recesses for driving teeth of the toothed belt (30),
a non-linear guide path (5) which extends at least in certain portions parallel to the extent of the toothed belt (30) and in which the rollers (70) arranged on the outer force drivers are guided, and
a drive means (8) which is connected to the frame element and serves for connection to the element to be driven.
DE332 fails to disclose the following: the frame element forms two mutually opposite connecting plates and a connecting wall which interconnects the two connecting plates, the force drivers are fastened to the toothed belt and are arranged within the frame element, wherein a central force driver is non-rotatably fastened to the two connecting plates, and end portions of the adjacent outer force drivers each extend through curved slots in the connection plate, with the result that the outer force drivers are pivotable, and the outer force drivers have on their end sides, outside of one of the connection plates, cylindrical projections which are designed as axle stubs, and the toothed disc also has force driver recesses for driving along the force drivers.
It is noted DE 298 08 567 teaches a toothed disc (1) with tooth recesses (5) and force driver recesses (6), and GB 2 532 176 teaches a toothed belt drive (see figure 4) with a curved slot (47), with the result that a force driver (43) is pivotably arranged.  However, a combination of the three above references would not lead one of ordinary skill in the art to the subject matter of claim 1 as one of ordinary skill in the art would have to further modify the frame element and the force drivers for proper function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677